Citation Nr: 0637235	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  05-20 447	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUE

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for coronary artery disease.  

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for depression as secondary to coronary artery disease.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and C.H.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to October 
1965.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In November 2005, for good cause shown, the Board advanced 
the veteran's case on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2006).  

The veteran testified before the Board at a videoconference 
hearing in March 2006.  

Subsequent to the veteran's representative's last comments 
that were submitted in support of his appeal in September 
2006, additional VA medical records were received at the 
Board in October 2006.  However, these records are all 
duplicates of treatment records that were already in the 
claims file and that had previously been considered by the 
RO.  So a remand under the provisions of 38 C.F.R. 
§ 20.1304(c) (2006) for the RO to consider this evidence in 
the first instance is unnecessary.  


FINDINGS OF FACT

1.  The veteran underwent surgery for coronary artery bypass 
grafting in November 1994 following a myocardial infarction 
(i.e., heart attack).  

2.  The persuasive evidence shows that, between November 1994 
and 2002, the veteran received appropriate medical care for 
his coronary artery disease at VA facilities.  

3.  The persuasive evidence also shows that the additional 
disability due to coronary artery disease was reasonably 
foreseeable and was not due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part.  

4.  The veteran's claim for depression is predicated entirely 
on establishing his entitlement to benefits for his 
underlying coronary artery disease.


CONCLUSIONS OF LAW

1.  The criteria are not met for compensation benefits under 
38 U.S.C.A. § 1151 for coronary artery disease.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2006).  

2.  Consequently, there is no legal entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for depression 
as secondary to the coronary artery disease.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a June 2003 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  His VA treatment 
records through February 2004 have been obtained, and he had 
two hearings and opinions have been received from at least 
two VA physicians.  He has not identified any additional 
evidence that needs to be obtained.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board finds that 
the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA, to the 
extent possible, to provide notice to the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
See, too, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (also discussing the timing of the VCAA notice as it 
relates to prejudicial error).  Here, the RO initially 
considered the claim in March 2004 - not until after sending 
the veteran a VCAA letter in June 2003.  Consequently, there 
was no error in the timing of the VCAA notice as it preceded 
the RO's initial adjudication of the claim.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for compensation under 
the provisions of 38 U.S.C.A. § 1151, which is similar to a 
claim for service connection inasmuch as, if granted, his 
disabilities at issue are treated as being related to his 
military service, although not incurred or aggravated in 
service, per se.  In any event, he was not provided notice of 
the type of information and evidence needed to substantiate a 
downstream claim for a disability rating or effective date in 
the event his § 1151 claim is granted.  Nevertheless, because 
the Board is denying his § 1151 claim, the downstream 
disability rating and effective date issues are moot.  
Accordingly, the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of his claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  



Analysis

Coronary artery disease

The veteran asserts that he is entitled to compensation 
benefits under § 1151 for coronary artery disease due to the 
lack of appropriate treatment rendered by VA.  Specifically, 
during a February 2005 appeal hearing at the RO and the March 
2006 videoconference hearing before the Board, he testified 
that the medical care he received from VA between 1997 and 
2002 was insufficient such that, in 2002, further invasive 
treatment for his coronary artery disease was not possible.  
He contends that he developed additional disability due to 
inadequate medical care by VA - both in terms of failing to 
properly monitor his heart disease following his triple 
bypass graft surgery in 1994 and in neglecting to more 
aggressively treat the disease in the aftermath of that 
procedure.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2006); 38 C.F.R. § 3.358.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See generally Brown v. Gardner, 115 S. Ct. 552 (1994).  

However, for § 1151 claims that were filed on or after 
October 1, 1997, amendments to this statute made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability, but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See also VAOPGCPREC 
40-97 (Dec. 31, 1997).  In this case, as the veteran's claim 
was filed in July 2001, a showing of fault or negligence, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable, is necessary.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).  

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the claimant to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  § 3.358(c)(1), (2).  Second, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or treatment 
administered.  § 3.358(c)(3).  

The medical evidence shows, by history, that the veteran 
suffered a myocardial infarction (MI, i.e., heart attack) in 
1994, although the records do not contain any documentation 
of that event.  The evidence shows he has had 
diabetes mellitus and hypertension since he was in his 20s, 
and mixed dyslipidemia was diagnosed in his youth.  

In November 1994, the veteran was hospitalized for evaluation 
of and treatment for unstable angina pectoris.  It was 
confirmed that he had sustained an MI.  He successfully 
underwent coronary artery bypass grafting (CABG) during that 
hospitalization.  



A February 1996 clinic record notes the veteran had no chest 
pain.  A lipid consult was obtained in May 1996 for 
management of his hyperlipidemia.  A note dated in September 
1996 states he had no angina with his usual activity.  In 
March 1997, he underwent an exercise treadmill test.  A 
record at that time indicates he had taken only two 
nitroglycerin in the previous 10 months.  

The veteran was transferred to a VA facility in July 1997 
from a private emergency room where he had presented with 
persistent chest pain/unstable angina.  He was evaluated to 
rule out an MI and underwent cardiac catheterization with 
coronary angioplasty during that hospitalization.  A clinic 
record by a physician dated in November 1997 reflects the 
veteran's report that his limited budget did not allow him to 
eat properly.  However, he declined any dietician 
consultation.  Clinic records dated in January 1998 again 
show his report that "I can't afford to eat a proper diet."  
At that time, his blood pressure was noted to be stable and 
his diabetes was under good control.  An examiner in February 
1998 indicated the veteran had been seen because of 
persistently high cholesterol and lipids.  He stated that he 
would increase the veteran's Lipitor to the maximum dose, 
noting that he could not tolerate other cholesterol- and 
lipid-lowering medications.  A July 1998 record reflects the 
veteran reported that he was not having any angina until the 
thallium stress test he had the previous year.  

A VA examiner indicated in January 1999 that he would check 
into obtaining a cardiology follow-up appointment for the 
veteran.  No pertinent symptoms were recorded at that time, 
however.  In July 1999, the veteran reported that he needed 
nitroglycerin infrequently and that he had still not had a 
cardiology follow-up.  A follow-up appointment with a 
cardiologist was obtained in December 1999.  The veteran 
denied having any significant angina or dyspnea on exertion 
during his usual daily activity, although he stated that he 
would develop some chest discomfort on sexual activity and 
with physical exertion.  The examiner recommended continuing 
the current medications.  



The veteran was again seen by a cardiologist in March 2000.  
The cardiologist noted the veteran's recurrent angina 
pectoris had been rather stable.  He recommended continuation 
of the current medication regimen, and he encouraged the 
veteran to continue his daily walking program and to lose 
further weight.  The same cardiologist again saw the veteran 
in July 2000 in follow-up for his coronary artery disease.  
He again stated that lately the veteran's angina had been 
"rather stable," even though he would experience occasional 
angina on physical exertion or sexual activity.  And he again 
recommended continuation of the veteran's current medication 
regimen, and he encouraged the veteran to continue his daily 
walking program and to lose further weight.  In November 
2000, a nurse practitioner indicated the veteran had chest 
pain on a fairly regular basis, whenever he would exert 
himself.  She also stated the veteran was adamantly opposed 
to using an insulin pump.  

A cardiologist noted in December 2000 the veteran had been 
"relatively stable, without any significant episodes of 
angina on usual daily activities," although cold weather had 
been provoking angina.  

The veteran was seen in the clinic in April 2001 for an 
increase in Valium.  He reported that he had to take 
nitroglycerin on occasion for chest discomfort.  At the time 
of a May 2001 follow-up evaluation of his coronary artery 
disease, the cardiologist noted the veteran's angina was 
rather stable.  The veteran reported that he had angina 
episodes only very seldom.  

The veteran again underwent cardiac catheterization in 
January 2002.  Following the procedure, the cardiologist 
stated the veteran was a candidate for medical management 
only.  The veteran was "not too happy" that repeat CABG was 
not an option and not technically feasible.  The cardiologist 
also noted the veteran did not tolerate nitrates because of 
severe headaches.  An examiner in April 2002 stated that the 
right coronary graft was probably the etiology of the 
veteran's chest discomfort.  Medical treatment was again 
recommended.  The examiner also noted the veteran could not 
tolerate beta blockers.  

In April 2002, a medical opinion was obtained from a 
cardiologist, who pointed out that, after his CABG, the 
veteran had about two or three years of being angina-free.  
Since then, he had had intermittent chest discomfort.  It was 
again noted the veteran could not tolerate beta blockers, for 
unknown reasons.  The examiner stated that medical treatment 
was "certainly reasonable considering [the veteran's] 
comorbidities and his anatomy."  Although repeat bypass 
surgery was not recommended at that time, the examiner 
indicated that it might be possible, if the veteran became 
refractory to medical management.  

Another cardiology consult was obtained in June 2002.  The 
examiner stated that he believed the right coronary graft 
"could be intervened upon."  He indicated that he would 
discuss the veteran's case with an interventional 
cardiologist.  

Yet another opinion was obtained from a cardiologist in July 
2002.  That examiner stated the veteran reported that a 
private physician had told him that his lesions could be 
fixed by angioplasty, so he wanted another opinion.  However, 
it was that examiner's opinion that, due to the veteran's 
anatomy and the blockages he had, it was unlikely he would 
benefit by opening the right coronary artery saphenous vein 
graft.  The examiner agreed that medical management was 
appropriate.  

During a clinic visit in August 2002, the veteran indicated 
he was not having as much chest pain as in the past.  

Another VA cardiologist undertook a comprehensive review of 
the veteran's case in October 2002.  The examiner indicated 
that, from his review, the veteran "should NOT undergo any 
kind of interventional procedure.  Doubtless some could (and 
would) dilate and stent the lesion in the [saphenous vein 
graft] to the [right coronary artery], but there would be no 
benefit to the patient...  Treating the graft lesions would 
result in no improvement in myocardial perfusion.  He is also 
not a candidate for another surgical revascularization."  
However, the cardiologist did suggest several changes in 
veteran's medication regimen.  A clinic note dated later in 
October 2002 indicates the suggested changes were made, and a 
November 2002 record notes the veteran was doing quite well 
with the changed medication regimen.  

At the time of a cardiology follow-up visit in January 2003, 
it was noted the veteran's angina symptoms had improved 
spectacularly after the addition of beta blockers and other 
drug changes.  His angina would still occur, but only with 
persistent or more dramatic activity.  

During clinic visits between March and July 2003, it was 
noted the veteran's diabetes mellitus was stable, as was his 
coronary artery disease, with no alteration in his angina 
syndrome since he was last seen, with little occasion to use 
nitroglycerin.  He remained substantially limited, but stable 
from a cardiovascular standpoint.  He was on maximal therapy, 
but remained improved from the past.  

The veteran and a friend testified at a personal hearing 
before a local Decision Review Officer at the RO in February 
2005.  The veteran described at length the medical care - or 
alleged lack thereof - which he claims he received at 
various VA Medical Centers after his heart surgery in 1994.  
He testified that, despite his complaints and symptoms, the 
doctors continued to prescribe medications that did not work.  
He contended that he repeatedly requested a follow-up 
cardiology consultation until he was finally seen in December 
1999.  He asserted, in effect, that, if he had received 
proper medical care during that period, his coronary artery 
disease would not be in the advanced state it is now.  

The veteran also had a videoconference hearing before the 
Board in March 2006.  His testimony, and that of a friend, 
was essentially the same.



Also in March 2006, the veteran's treating physician (whom 
his representative indicated was then the Chief of Staff at a 
VA Medical Center (VAMC)) submitted a supporting statement 
explaining

From my review of the patient's chart, 
and from my knowledge of the patient's 
condition, it is my opinion that had the 
cardiologist seeing the patient from 
12/99 until early 2002 taken a more 
aggressive approach regarding his 
symptoms, and the delay in seeking a 
consultation from the time of surgery in 
1994 until the first visit with a 
Cardiologist in 12/99, there may have 
been an opportunity to intervene thereby 
preventing the event of January 2002 
leading to an unstable condition.  As 
noted above, the findings at 
cath[eterization] in late January showed 
severe, diffuse disease.

There are competing medical opinions in this case.  In Obert 
v. Brown, 5 Vet. App. 30 (1993), the Court held that a 
medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish a 
plausible claim.  See also Tirpak v. Derwinski, 2 Vet. App. 
609 (1992); Winsett v. West, 11 Vet. App. 420 (1998); Bloom 
v. West, 12 Vet. App. 185 (1999) (by using the term 
"could," without supporting clinical data or other 
rationale, a medical opinion simply is too speculative in 
order to provide the degree of certainty required for medical 
nexus evidence).  That said, use of cautious language does 
not always express inconclusiveness in a doctor's opinion on 
etiology.  An etiological opinion should be viewed in its 
full context and not characterized solely by the medical 
professional's choice of words.  See Lee v. Brown, 10 
Vet. App. 336, 338 (1997).  Ultimately, though, where the 
physician is unable to provide a definite causal connection, 
the opinion constitutes what may be characterized as "non-
evidence."  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993).



Because of the conflicting medical opinions, the Board 
requested an additional opinion from a VA specialist.  The 
specialist was requested to provide opinions concerning two 
questions:  1) is it at least as likely as not the veteran's 
coronary artery disease increased beyond what would be 
expected due to the natural progression of the disease 
between November 1994 and early 2002, and 2) did any increase 
in his cardiac disability during that period result from 
carelessness, neglect, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
hospital, specifically, was this increase due to inadequate 
follow-up or the failure to treat his coronary artery disease 
more aggressively?  

In July 2006, the Chief of the Cardiology Section at a VA 
Medical Center reviewed the veteran's entire file and 
discussed his pertinent medical history, essentially as set 
forth above.  This cardiologist concluded the veteran was 
managed appropriately for primary cardiac protection, noting 
that 1) his hypertension was aggressively treated with good 
results, 2) his diabetes was aggressively managed with 
various medications as they became available, although his 
blood sugar was not optimally controlled because he could 
never lose weight and he was not compliant with the 
recommended diet, and 3) his dyslipidemia was managed by 
recommended life style modification and appropriate 
medications, as they became available.  This cardiologist 
also concluded the veteran was appropriately managed for 
secondary cardiac prevention - to prevent an MI after he was 
already diagnosed with coronary artery disease; he was 
treated with various medications, as well as with invasive 
and noninvasive procedures as appropriate.  This cardiologist 
provided supporting rationale for his opinion, specifically 
citing the coronary angiographic data obtained during the 
pertinent time period, the accepted medical practice for 
patients with such clinical findings, and the appropriate 
management of the veteran's hypertension, diabetes, and 
dyslipidemia, based on the guidelines of accepted medical 
practice for those disorders applicable for the time period.  
He pointed out the veteran had all of the most potent risk 
factors for developing coronary artery disease, except 
smoking, and stated those risk factors were responsible for 
the progression of his coronary disease; it was not due to 
delay or non-treatment.  He also stated the veteran either 
did not tolerate or did not respond to the exhaustive number 
of interventions tried.  He added that the veteran did not do 
all that he could have done to gain the most benefit from his 
treatment, apparently referring to his failure to maintain a 
proper diet and lose weight.  

Moreover, this cardiologist stated the veteran appeared to 
have been taken seriously and was thoughtfully evaluated by 
several cardiologists and general internists over the years, 
despite his complaints and documented difficult personality.  
It was noted that three cardiologists reviewed the veteran's 
angiograms and agreed that medical management was appropriate 
in 1997 and 2002.  Recognizing that he did not have the 2002 
angiogram itself to review, this cardiologist concurred with 
the assessment, based on the angiographic report, that 
angioplasty might have been done at that time, but it would 
not have helped and might have made matters worse by causing 
heart damage.  He commented that the follow-up for the 
veteran's diabetes and dyslipidemia by several providers was 
reasonable, noting that an exhaustive list of medications was 
tried.  

In summary, this cardiologist concluded there was "no 
evidence" that 1) the veteran's coronary artery disease 
increased beyond what would have been expected due to the 
natural progression of the disease between November 1994 and 
early 2002, or 2) that any increase in cardiac disability 
during that period resulted from carelessness, neglect, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA hospital, specifically, that no 
increase was due to inadequate follow-up or the failure to 
treat his coronary artery disease more aggressively.  

In August 2006, the veteran's treating VA physician submitted 
an additional letter, in response to the VA specialist's 
opinion, raising several points of contention.  He said:

1) the specialist's opinion concluded there was no evidence 
the veteran's coronary artery disease (CAD) increased beyond 
what would have normally happened from normal progression of 
the disease, yet the record revealed no scheduled visits 
between 1994 and 1997.



2) the opinion states there was no carelessness due to poor 
follow-up, yet the veteran requested an examination by a 
cardiologist in early 1999, confirmed by his primary care 
physician; however, the record indicates he did not receive 
the requested consultation until some 11 months later.

3) the opinion contains multiple comments that the veteran's 
exogenous obesity contributed to his CAD, yet there is no 
evidence in the record that a nutrition consultation was made 
to guide the patient's selection of food, since finances were 
a problem expressed by the patient.

4) the comments that the veteran could not afford to eat 
properly were not made to a dietary expert, but to a staff 
nurse.  No referral was made for advice and support for the 
patient.

5) on each of the consultations in 1999, 2000 (2), and 2001, 
the patient mentioned episodes of chest pain requiring 
nitroglycerin for relief, but the cardiologists at the time 
said all was "stable," offering no changes in the treatment 
plan, just return in six months.

6) on each of these visits, there was no mention or attempt 
to modify the veteran's current regimen of medications.  In 
fact, the new cardiologist in October 2002  seemed surprised 
that the patient had not been placed on a beta blocker, 
and immediately did so at the visit on September 25, 2002, 
also noting the veteran was on minimal doses of nitrates.  

7) there is no mention in the record that an attempt was made 
to prescribe cardiac rehabilitation for the veteran, either 
after the event of 1994, 1997, or early 2002 - generally an 
accepted practice.  

8) the specialist stated the veteran's diabetes and 
dyslipidemia were "aggressively managed," yet once again 
the electronic medical record reveals no evidence of any 
management between 1994 and 1997 when a coronary occlusion 
took place.  



The treating physician's first point, above, seems to suggest 
the VA specialist could not draw such a conclusion in the 
absence of any "scheduled visits" between 1994 and 1997.  
To the contrary, however, the specialist's opinion stated 
there was no evidence of increase in the disease beyond 
normal progression during that time period - a statement 
that is manifestly correct, even conceding the treating 
physician's point, because the medical records developed 
during that time period do not show any increase in the 
disease or its manifestations until early 1997.  And while 
the record does not reflect any "scheduled" follow-up 
visits for his heart disease during that intervening period, 
it does show he was seen in the outpatient clinic on numerous 
occasions for a variety of reasons and at no time did he 
express any complaints that were referable to his coronary 
artery disease.  In fact, in February 1996, an examiner 
expressly noted the veteran was not having any chest pain.  
Later that year, in September 1996, he indicated he had no 
angina with his usual activity.  And at the time of his March 
1997 exercise treadmill test, he indicated that he had taken 
only two nitroglycerin in the previous 10 months.  
Consequently, it appears even the veteran himself made 
affirmative statements to his attending physicians during 
that crucial intervening period, from 1994 to 1997, to the 
effect that he was not experiencing a recurrence of heart-
related symptoms.  Obviously, with the benefit of hindsight, 
he might now conclude otherwise and say his silence was 
misplaced.  But the important point to keep in mind in 
deciding this appeal is his standard of care at the relevant 
time in question - which was based, in large part, on his 
specific complaints (or lack thereof), without this benefit 
of hindsight long after the fact.

Concerning the physician's second point, the Board notes 
that, although a specific follow-up consultation may not have 
been made for several months after the veteran first 
requested it in early 1999, he was, nevertheless, seen by his 
internist on at least two occasions during that period, and 
that physician did not seem very concerned about this 
apparent delay, noting no pertinent symptoms in January 1999 
and indicating in July 1999 that the veteran used 
nitroglycerin only very infrequently.  It therefore stands to 
reason that, had the veteran at least voiced more concern 
about his then current cardiac status - such as in the way 
of needing to take the nitroglycerin tablets more often, this 
very well may have prompted his attending internist to 
request more immediate clinical evaluation and workup.

The point, again, is that much of the veteran's standard of 
care at that time was determined by his complaints (or more 
importantly lack thereof).  And while it is indeed true that 
patients often have severe cardiac dysfunction even without 
realizing it, so no reason to complain, this is not 
tantamount to concluding the treatment in question, at the 
specific time at issue, was somehow inadequate because the 
veteran's VA doctors should have done this or that, even, as 
here, in the absence of any subjective complaints or 
objective clinical indications that more aggressive treatment 
was indicated or required.

In addition, the supporting treating physician did not 
indicate how the apparent delay constituted "poor follow-
up" or how an earlier appointment would have altered the 
course of the veteran's treatment or his disease.  In this 
regard, the Board observes that the cardiologist who finally 
did see the veteran in December 1999 noted that he denied 
having any significant angina or dyspnea on exertion during 
his usual daily activity and, accordingly, the cardiologist 
did not recommend any change in his treatment regimen at that 
time.  The record clearly does not reflect any urgency in 
obtaining the requested follow-up, nor does it reflect any 
change in the treatment plan after the consultation.  It is 
important to point out, though, that, despite his more recent 
hearing testimony, the record does not show the veteran made 
repeated requests for cardiology follow-up between 1994 and 
1999 - in fact, there is no evidence of any such requests by 
either him or a physician until January 1999.  He did undergo 
an exercise treadmill test in March 1997 that was interpreted 
as being "borderline," but to now conclude that that 
isolated finding necessarily meant more prompt medical 
attention was needed as a follow up is again using the 
benefit of hindsight to judge a doctor's actions (or 
inactions) based on a finding that was not clearly remarkable 
and of any real significance.

The physician's third point is, at best, misleading, because, 
although the record does not indicate that a nutrition 
consultation was ever made to guide the veteran's selection 
of food (i.e., better diet), it was expressly noted in 
November 1997 that he had explicitly refused any referral to 
a dietician.  So his VA doctors could not reasonably have 
been expected to force a modality of treatment on him that 
even he, himself, was totally unwilling to accept - much 
less comply with.

The physician's fourth point is also inaccurate and somewhat 
misleading.  Although the veteran's comment that he could not 
afford to eat properly was not made to a dietician, it was in 
fact expressed to a physician in November 1997, although he 
did later make the same statement to a staff nurse.  In any 
event, as explained, he explicitly refused any consultation 
with a dietician.  So, again, this alternative means of 
treatment was not really a viable option given his very clear 
resistance to it - much less what seems in all likelihood 
his noncompliance even had his VA doctors somehow convinced 
him to give it a chance.

The physician inferred in his fifth point that each of the 
four cardiology consultants who evaluated the veteran between 
1999 and 2001 improperly characterized his condition as 
"stable," despite his report of episodes of chest pain 
requiring nitroglycerin.  The supporting physician does not, 
however, provide any rationale for such an inference.  
Concerning this, the Board would point out that those 
physicians each essentially noted the veteran was not having 
any significant episodes of angina during his usual daily 
activities - only cold weather or over exertion would 
require that he take nitroglycerin.  The treating physician 
does not indicate how or why such manifestations should not 
be characterized as "stable," overall, which was not the 
same thing as saying the veteran was totally asymptomatic in 
all conditions and circumstances.

Contrary to the physician's sixth point, the cardiologist who 
evaluated the veteran in October 2002 did not seem 
"surprised that [he] had not been placed on a 
beta blocker."  In fact, the cardiologist specifically noted 
the veteran had in the past been prescribed beta blockers on 
a few occasions, but that he never took them.  So, yet again, 
it was not so much this treatment option not having been 
prescribed in years past - or even surprise about this, 
instead it was more a situation of this modality of treatment 
having been tried, but the veteran noncompliant with it, 
so ultimately of no benefit to him.



In addition, the cardiologist noted the veteran had been very 
intolerant of nitrates in the past (causing severe 
headaches).  The cardiologist did, however, recommend some 
changes to the veteran's medication regimen in an attempt to 
improve his symptoms - changes that included minimal doses 
of two beta blockers, to be increased as tolerated, to 
maximize his functional state and suppress angina.  
The treating physician who submitted a supporting statement 
on the veteran's behalf did not indicate in what way that 
medical care might have been improper or how it might have 
caused an increase in the veteran's cardiac disease.  
Significantly in this regard, the veteran's coronary artery 
disease has been characterized as "severe" since the 
cardiac catheterization in July 1997.  And this is despite 
his CABG some three years earlier, in 1994.

In his seventh point, the physician simply stated there was 
no record of any attempt to prescribe cardiac rehabilitation 
for the veteran.  Although that statement is correct, the 
physician does not indicate how any such "failure" 
constituted improper care, especially in light of the fact 
that the record clearly shows the veteran tried to do as much 
walking as he could, in an attempt to get some exercise.  In 
fact, he specifically testified that he could not do many of 
the exercises that constitute an integral part of a cardiac 
rehabilitation program.  Therefore, the Board finds that any 
failure to recommend a cardiac rehabilitation program cannot 
have been improper since, by even his admission, he could not 
have done many of the exercises even had they been 
prescribed.

Regarding the physician's last point, the record does in fact 
reflect many outpatient visits for monitoring and regulation 
of the veteran's diabetes and hyperlipidemia between 1994 and 
1997.  And finally, the coronary occlusion (unstable angina) 
referenced in 1997 was treated by coronary angioplasty, so 
not mismanaged.



In September 2006, the veteran's representative submitted 
further argument concerning the VA specialist's opinion.  The 
representative noted the specialist did not have the 
veteran's angiograms available for review, whereas his 
treating physician had his complete medical history, as well 
as the advantage of personal evaluation of the veteran, and 
so was better able to render a more complete and explicit 
picture of the veteran's history and the propriety of VA's 
management of his cardiac disability.  First, although the 
specialist clearly was unable to review the veteran's various 
angiograms, he readily acknowledged as much and did review 
the reports of those studies.  Moreover, he did not indicate 
that his inability to review the actual angiogram films had 
any adverse effect on his ability to provide the requested 
opinion with any lesser degree of probability.  It is, 
of course, the province of a trained medical professional, 
not the veteran or his representative, to draw such a 
conclusion.  Jones v. Brown, 7 Vet. App. 134 (1994).  Persons 
without medical training (laymen) are not competent to 
comment upon medical observations or to make medical 
diagnoses; such statements in this regard - by the veteran, 
his representative or others - are entitled to no probative 
weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Lastly, the record indicates the treating physician who 
offered the above comments in support of the veteran's claim 
has been his primary care physician only since the Spring of 
2002, so not during the 1990s decade when many of the alleged 
events in question are said to have occurred (or did not, 
when they should have).  Nevertheless, the veteran's 
representative has argued that the Board should accord lesser 
probative weight to the VA specialist's opinion than to that 
of the treating physician who, according to the 
representative, is the Chief of Staff of a VA Medical Center 
and an expert in medicine.  While the Board does not question 
the treating physician's qualifications to provide a 
probative medical opinion, the record does not indicate he is 
a cardiologist, whereas the physician who provided the July 
2006 opinion is the Chief of the Cardiology Section at a 
VA Medical Center - a specialist who is better qualified to 
render such an opinion than, say, an internist who does not 
have additional training and experience in cardiology, the 
specific branch of medicine at issue.  See Black v. Brown, 
10 Vet. App. 279 (1997); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

The Court has also held that it is the Board's responsibility 
to assess the credibility and weight to be given to evidence.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
job is more difficult when, as here, doctors come to 
different conclusions.  But more importantly, the Court has 
expressly declined to adopt a "treating physician rule" 
which would give greater weight to the opinion of a veteran's 
treating physician over those of other doctors that have not 
seen him in that capacity and frequency.  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 
Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 
499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).

Weighing the medical opinions for and against the claim, the 
Board finds that the July 2006 VA cardiologist's opinion is 
most probative since it clearly and correctly sets forth the 
veteran's pertinent medical history as contained in records 
in the claims file.  The specialist's opinion is also well 
supported by reference to medical evidence in the record and 
to the standard of treatment that was in effect during the 
pertinent time period at issue.  There is also the prior 
January 2004 unfavorable medical opinion, but that doctor 
apparently did not have the benefit of reviewing 
the veteran's complete treatment records, so that, along with 
the conflicting March 2006 statement from the veteran's 
treating physician, was the reason the Board requested the 
supplemental opinion from the VA specialist (cardiologist).

The treating physician's more recent August 2006 statement, 
in comparison, contains some very notable factual errors and 
misstatements and at times does not discuss the rationale for 
its inferences and conclusions.  So the Board accords the 
veteran's treating physician's August 2006 letter much less 
probative weight than the July 2006 opinion by the VA 
cardiologist to the contrary.

Weighing all of the available evidence, including medical 
records reflecting several years of pertinent treatment and 
opinions by several VA physicians, in particular the most 
recent opinions discussed above, as well as testimony by the 
veteran and his friend at two personal hearings, the Board 
finds that the persuasive medical evidence clearly reflects 
that any increase in disability due to the veteran's cardiac 
condition between November 1994 and early 2002 was reasonably 
foreseeable, in that his coronary artery disease did not 
increase beyond what would have been expected due to the 
natural progression of the disease during that period.  
In addition, the Board finds that the persuasive medical 
evidence indicates there was no carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in providing his care.  And in the 
absence of this evidence, the requirements are not met for 
compensation under the provisions of 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.358.  

For these reasons and bases, the claim for compensation 
benefits for coronary artery disease under the provisions of 
§ 1151 and § 3.358 must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, this doctrine 
is inapplicable in the current appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Depression

The veteran has also claimed entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for depression as secondary 
to the coronary artery disease.  

Disability that is proximately due to or the result of a 
service-connected condition also shall be service-connected.  
38 C.F.R. § 3.310(a).  This includes situations when the 
service-connected condition has chronically aggravated the 
disability at issue, but compensation is only payable for the 
degree of disability above and beyond that existing prior to 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995)

Since, however, the Board has denied the veteran's underlying 
claim for § 1151 compensation for the coronary artery 
disease, it follows there is no legal entitlement to 
compensation under this statue for secondary depression 
because his purported precipitating condition is, itself, not 
compensable.  And where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The claim for § 1151 compensation for coronary artery disease 
is denied.  

The claim for § 1151 compensation for depression, secondary 
to the coronary artery disease, also is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


